     Case 1:20-cv-00448-NONE-SKO Document 25 Filed 04/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAKAVIA MANAGEMENT CORP., et                     No. 1:20-cv-00448-NONE-SKO
      al.,
12
                         Plaintiffs,
13                                                     ORDER DIRECTING THE CLERK TO
             v.                                        TERMINATE DEFENDANT LTC
14                                                     INVESTMENTS, LLC
      BRANDON BIGELOW, et al.,
15                                                     (Doc. 20)
                         Defendants.
16

17

18          On April 20, 2020, Plaintiffs filed a “Notice of Voluntary Dismissal of Only Defendant

19   LTC Investments, LLC” dismissing only the claims against Defendant LTC Investments, LLC.

20   (Doc. 20.) The notice states that Plaintiffs “hereby voluntarily dismiss with prejudice only

21   Defendant LTC Investments, LLC from this action.” (Id. at 2.)

22          In relevant part, Rule 41(a)(1)(A) provides:

23          [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
            dismissal before the opposing party serves either an answer or a motion for
24
            summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
25          appeared.

26   Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or
27   all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the
28
     Case 1:20-cv-00448-NONE-SKO Document 25 Filed 04/23/20 Page 2 of 2

 1   action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose, 111

 2   F.3d 688, 692 (9th Cir. 1997).

 3            Plaintiffs filed this notice before Defendant LTC Investments, LLC served an answer or a

 4   motion for summary judgment. Thus, pursuant to Rule 41(a)(1)(A)(i), Plaintiffs have voluntarily

 5   dismissed Defendant LTC Investments, LLC. Plaintiffs’ notice further clearly states that the

 6   dismissal is “with prejudice.” (See Doc. 20 at 2.) Accordingly, the Clerk of Court is directed to

 7   TERMINATE Defendant LTC Investments, LLC.

 8            This case shall remain OPEN pending resolution of Plaintiffs’ case against the remaining

 9   defendants.

10
     IT IS SO ORDERED.
11

12   Dated:     April 23, 2020                                   /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
